Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘433 in view of the well known prior art. 
For claim 1, Munro (2009/0097125) discloses a method for producing an interior member, the interior member being adapted to be arranged at a position overlapping glass of a vehicle in a vertical direction (FIG.2), comprising: 
preparing an interior member with a glossy portion (8), the glossy portion being adapted to reflect light coming through the glass (W); 
heating ([0016]) a film so as to plasticize the film; 
stretching ([0016]) the plasticized film in a vehicle width direction so as to shape the plasticized film in conformity with a surface shape of the glossy portion of the interior member while at the same time providing the film with a polarizing property to absorb optical oscillation components in the vehicle width direction, and attaching the film being stretched to a surface of the glossy portion. 
	For claim 3, Munro further discloses a method for producing a polarizing member adapted to absorb optical oscillation components in a single direction, comprising: 
heating ([0016]) a film so as to plasticize the film; and
stretching ([0016]) the plasticized film in a single direction so as to shape the plasticized film in conformity with a surface shape of a target member while at the same time providing the film with a polarizing property to absorb optical oscillation components in the single direction, and attaching the film being stretched to a surface of the target member.

Hamamoto et al. (6859241) teaches generally, a method of producing a polarizer of PVA film including humidifying and swelling, stretching, as well as drying (Col 2, line 66-Col 3, line 5). 
It would have been obvious to one of ordinary skill in the art to have included in the process of Munro or as an alternative to the heating step, the steps as taught by Hamamoto et al. including humidifying and swelling in order to adjust the moisture content of the film and to have further provided, (thereafter stretching), the step of drying as taught by Hamamoto et al. as obvious addition to monitor/regulate size of the film to achieve desired polarization and specifications.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Munro, as modified above, and further in view of Henry (2015/0301253). 
For claims 2 and 4, Munro, as modified, is silent as to the method further comprising forming a coating layer as recited. 
Henry teaches a method of manufacturing a polarizing article which includes the step of forming a coating layer on a surface of the polarizing layer, the coating layer being adapted to protect the polarizing layer.  
It would have been obvious to one of ordinary skill in the art to have provided the method of Munro, as modified, with an extra (further) step including forming a protective coating layer as taught by Henry on the polarizing layer in order to protect same. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.